ACCEPTED
                                                                                         01-15-00411-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     5/6/2015 3:47:41 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK
                          NO. 01-15-00411-CR
                      IN THE COURT OF APPEALS
                   FOR THE FIRST JUDICIAL DISTRICT
                          HOUSTON, TEXAS                 FILED IN
                                                   1st COURT OF APPEALS
           ___________________________________________ HOUSTON, TEXAS
                                                               5/6/2015 3:47:41 PM
                      Ex parte Julio J. Lebron CHRISTOPHER A. PRINE
           __________________________________________Clerk


            On Appeal from the County Criminal Court at Law No. 15
                             Harris County, Texas
                          Trial Court No. 2020596
           __________________________________________

               APPELLANT’S MOTION TO SUPPLEMENT
                       CLERK’S RECORD
           __________________________________________

     Julio J. Lebron, through Jonathan Landers, files this motion to supplement

the clerk’s record pursuant to Tex. R. App. P. 25.2(d), and as good cause would

show this Court as follows:

     1.      On April 23, 2015, Appellant filed a Notice of Appeal of the denial of

his application for writ of habeas corpus. CR at 22. On that date, the certification

of defendant’s right of appeal was also filed, but was erroneously not signed by

Appellant. CR at 20.

     2.      An official copy of the certification, obtained from the Harris County

Clerk’s Office, has now been signed, and Appellant has been given a copy. The

signed certification is attached to this motion.

      3.     Texas Rule of Appellate Procedure 25.2(d) explains a copy of the

certification should be a part of the record on appeal when the notice of appeal is
filed, but “may be added by timely amendment or supplementation” under Tex. R.

App. P. 25.2(d). Counsel received notice by email on May 5 that the clerk’s record

had been filed and noticed on that date that the certification had not been signed by

the Appellant. Counsel is filing this supplement to the clerk’s record on May 6,

2015.

     Appellant respectfully requests this Court grant this motion, and allow him to

supplement the clerk’s record with the attached, signed certification.


                                       Respectfully submitted,

                                       Jonathan Landers
                                       Jonathan D. Landers
                                       State Bar No. 24070101
                                       2817 W. TC Jester Blvd., Suite M
                                       Houston, Texas 77018
                                       713-301-3153 (Phone)
                                       713-685-5020 (FAX)
                                       Jlanders.law@gmail.com
                                       LAWYER FOR APPELLANT



                         CERTIFICATE OF SERVICE

I certify that a copy of this motion to supplement has been delivered to the Harris

County District Attorney’s Office on 5/5/2015 through the e-filing system.



                                       Jonathan Landers
                                       Jonathan Landers
                        NO. 01-15-00411-CR
                    IN THE COURT OF APPEALS
                 FOR THE FIRST JUDICIAL DISTRICT
                        HOUSTON, TEXAS
         ___________________________________________

                     Ex parte Julio J. Lebron
          __________________________________________

           On Appeal from the County Criminal Court at Law No. 15
                            Harris County, Texas
                         Trial Court No. 2020596
          __________________________________________

                                   ORDER
          __________________________________________

   Upon considering APPELLANT’S MOTION TO SUPPLEMENT—

      It is ordered GRANTED.

      The Signed Copy the Trial Court’s Certification of Defendant’s Right of

Appeal attached to this motion will be added to the clerks record as permitted by

Texas Rule of Appellate Procedure rule 25.2(d).

      Signed this ____ day of _____________, 2015.




                                     JUDGE PRESIDING
Trial Court's Certification of Right to Appeal